DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 10/26/2022 has been entered. Claims 29, 37-44 and 46-48 have been amended and claim 49 has been newly added. Thus, claims 7-8, 24, 28-35 and 37-49 are currently pending. Claims 24, 28 and 34-35 are withdrawn from further consideration.
Accordingly, claims 7-8, 29-33 and 37-49 are under examination.


Withdrawn Objections and Rejections
	Claims 29, 39-40, 43 and 47-48 have been amended to obviate the minor informalities and thus the objection to the claims has been withdrawn.
	The indefinite language of claims 39-40 and 43 have been obviated by the amendment of the claims and thus the 112(b) rejection of the claims has been withdrawn.
	Claims 29, 39-40, 43-44 and 47 have now been amended for the composition to require the presence of HFO-1234ze(Z). Ashrae fails to teach or suggest the composition where HFO-1234ze(Z) is present. Thus the 102(a)(1) and 103 rejections of the claims and their dependent claims have been withdrawn.

Newly Applied Claim Objections
Claims 38 and 49 are objected to because of the following informalities:  full chemical name is missing for the chemical identifiers 23, 125, 134a, 236a and 1233zd.  Appropriate correction is required.

Maintained and Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 29-33, 37-38, 41-42 and 45-46 stand rejected and claim 49 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 recites that the composition comprises based on the total fluoropropene composition, the amount of HFO-1234ze(E) is about 99 to 99.99 mole percent, the HFO-1234ze(Z) is present and in an amount up to 500 ppm and the amount of HFO-1234yf is between 0.1 mole and 0.9 mole percent that renders the claim vague and indefinite. The combined amount of HFO-1234ze(E) and HFO-1234yf when HFO-1234ze(E) is 99.9 and HFO-1234yf is 0.1 (lowest amount) totals to 100 mole%, i.e. 99.9+0.1). However when other claimed fluoropropene component (1234ze(Z)) is added in the composition, the total amount of the fluoropropene will result to more than 100mole% whereas a given composition can only comprise a total of 100mol% of each components that make up the fluoropropene composition.
Claims 7-8, 30-33, 37-38, 41-42, 45 and 49 are also rendered indefinite for depending on claim 29.
	Regarding claim 46, the limitation between less than about 500 ppm renders the claim indefinite because it is unclear what amount of HFO-1234ze(E) is encompassed by the limitation. Is it less than about 500 ppm or is it in a range of between a number and about 500 ppm?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is newly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The composition of the claim is broader than that of claim 37 because the presence of HFC-143a and HFC-152 is optional whereas claim 37 requires for the composition to comprise at least one of HFC-143a and HFC-152.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31; cited in Office Action 10/06/2022).
	AHRI teaches refrigerant compositions that anticipate the claimed composition such as compositions 448A, 459A and 459B (pages 18 and 21):

    PNG
    media_image1.png
    266
    114
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    265
    219
    media_image2.png
    Greyscale

	AHRI further teaches in Table 1A that 1234ze(E) comprises 0.3 wt% of 1234ze(Z) isomer. Thus compositions 448A, 459A and 459B comprise 1234ze(Z) isomer in an amount of 0.021% (210 ppm), 0.018% (180 ppm) and 0.03% (300 ppm), respectively. 

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 48 stands rejected under 35 U.S.C. 103 as being unpatentable over Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5; cited in Office Action 10/06/2022) in view of EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006; cited in Office Action 10/06/2022).
Regarding claim 48, Ashrae teaches a list of refrigerants that include HFO-1234ze(E), 1234yf and other claimed compounds except for HFC-245cb. 
Ashrae fails to teach HFC-245cb as refrigerant, however the deficiency is cured by EngineeringToolBox.
EngineeringToolBox teaches that HFC-245cb can be used as a refrigerant.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (A) combining prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Hence combining the compounds of Ashrae and EngineeringToolBox as instantly claimed, a skilled artisan would have a reasonable expectation of success in arriving at a composition blend used as refrigerant. Similarly, the preamble of each claim and the instant specification state that the claimed compositions are refrigerants and thus is obvious over the combination of Ashrae and EngineeringToolBox.
Furthermore, the references fail to teach the claimed amount of HFO-1234yf. However, in the absence of criticality of using the claimed amount, any amount of HFO-1234yf used in the composition obtained by combining Ashrae and EngineeringToolBox, including the claimed amount, a skilled artisan would still have a reasonable expectation of success in obtaining a refrigerant composition.
Finally, the presence of HFO-1234ze(Z) in the claimed compositions is not required because of the limitation “up to about 500 ppm” which encompasses 0 ppm HFO-1234ze(Z). None of Ashrae and EngineeringToolBox list that HFO-1234ze(Z) isomer is a refrigerant. The only isomer listed is HFO-1234ze(E). Thus a skilled artisan would not have been motivated to use HFO-1234ze(Z) when combining Ashrae, Lai and EngineeringToolBox.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the compositions of claim 48 in view of the combination of Ashrae and EngineeringToolBox.

Claims 29, 37-41, 43 and 45 are newly rejected under 35 U.S.C. 103 as being unpatentable over AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006). All references are cited in Office Action 10/06/2022.
Regarding claims 29, 37-41, 43 and 45, Ahri teaches a list of refrigerants that include HFO-1234ze(E), 1234yf, HFC-245fa and some of the recited compounds in the Markush groups (the compounds after “selected from the group consisting of”) and in the dependent claims. Ahri further teaches that HFO-1234ze(E) also comprises 0.3 wt% of HFO-1234ze(Z) isomer.
Ahri fails to teach HFO-1243zf and HFC-245cb as refrigerants, however the deficiency is cured by Lai and EngineeringToolBox.
Lai and EngineeringToolBox teach HFO-1243zf and HFC-245cb, respectively, as refrigerants.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (A) combining prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Hence combining the compounds of Ahri, Lai and EngineeringToolBox as instantly claimed, a skilled artisan would have a reasonable expectation of success in arriving at a composition blend used as refrigerant. Similarly, the preamble of each claim and the instant specification state that the claimed compositions are refrigerants and thus is obvious over the combination of Ahri, Lai and EngineeringToolBox.

Furthermore, the references fail to teach the claimed amount of HFO-1234ze(E), 1234ze(Z) and HFO-1234yf. However, in the absence of criticality of using the claimed amount, any amount of HFO-1234ze(E) and HFO-1234yf used in the composition obtained by combining Ahri, Lai and EngineeringToolBox, including the claimed amounts, a skilled artisan would still have a reasonable expectation of success in obtaining refrigerant composition.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claims 29, 37-41, 43 and 45 in view of the combination of Ahri, Lai and EngineeringToolBox.


Claims 7-8, 30 and 42 are newly rejected under 35 U.S.C. 103 as being unpatentable over AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006) as applied to claim 29 above, and further in view of Araner (“Advanced refrigerants R1233zd as substitute of R123”, published Jun. 14, 2018, pages 1-9). All references are cited in Office Action 10/06/2022.
The teachings of Ahri, Lai and EngineeringToolBox have been set forth above.
Regarding claims 7-8, 30 and 42, the references fail to teach or suggest HFO-1233zd. However, Araner teaches that HCFO-1233zd is also used as a refrigerant. Hence, in view of KSR prong (A), a skilled artisan would have a reasonable expectation of success in arriving at refrigerant composition by combining Ahri, Lai, EngineeringToolBox and Araner. 
Regarding claim 42, the references fail to teach the amount of HCFO-1233zd(Z), however, in the absence of criticality of using the claimed amount, any amount of HCFO-1233zd(Z) used in the composition obtained by combining Ahri, Lai, EngineeringToolBox and Araner, including the claimed amount, a skilled artisan would still have a reasonable expectation of success in obtaining a composition that can be used as a refrigerant.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claims 7-8, 30 and 42 in view of the combination of Ahri, Lai, EngineeringToolBox and Araner.
	
Claims 31-33 are newly rejected under 35 U.S.C. 103 as being unpatentable over AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006) as applied to claim 29 above, and further in view of Bitzer (“Refrigerant Report 20”, Oct. 17, 2018, pages 1-49). All references are cited in Office Action 10/06/2022.
The teachings of Ahri, Lai and EngineeringToolBox have been set forth above.
Regarding claims 31-33, the references fail to teach the use of lubricants, however, the deficiency is cured by Bitzer.
Bitzer teaches the use of lubricants in combination with refrigerants. An ordinary skilled in the art would understand that the use of lubricants is common in the refrigerant composition to maintain or improve equipment performance and reliability where refrigerants are used. Bitzer teaches that polyol ester (POE) and polyalkylene glycol (PAG) based lubricants are compatible for systems with HFC and HFO refrigerants (page 40). Accordingly a skilled artisan would have been motivated to use the lubricants of Bitzer in the refrigerant composition obtained by the combination of Ahri, Lai and EngineeringToolBox. 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claims 31-33 in view of the combination of Ahri, Lai, EngineeringToolBox and Bitzer.

Claim 49 is newly rejected under 35 U.S.C. 103 as being unpatentable over AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006) as applied to claim 29 above, and further in view of Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5). All references are cited in Office Action 10/06/2022.
The teachings of Ahri, Lai and EngineeringToolBox have been set forth above.
Regarding claim 49, the references fail to teach or suggest 23 in the composition. 1233zd. However, Ashrae teaches that 23 (trifluoromethane) is also used as a refrigerant. Hence, in view of KSR prong (A), a skilled artisan would have a reasonable expectation of success in arriving at refrigerant composition by combining Ahri, Lai, EngineeringToolBox and Ashrae. 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claim 49 in view of the combination of Ahri, Lai, EngineeringToolBox and Ashrae.


Claims 47-48 are newly rejected under 35 U.S.C. 103 as being unpatentable over AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31) in view of EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006). All references are cited in Office Action 10/06/2022.
Regarding claims 47-48, Ahri teaches a list of refrigerants that include HFO-1234ze(E), 1234yf and other claimed compounds except for HFC-245cb. Ahri further teaches that HFO-1234ze(E) also comprises 0.3 wt% of HFO-1234ze(Z) isomer.
Ahri fails to teach HFC-245cb as refrigerant, however the deficiency is cured by EngineeringToolBox.
EngineeringToolBox teaches that HFC-245cb can be use as a refrigerant.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (A) combining prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Hence combining the compounds of Ahri and EngineeringToolBox as instantly claimed, a skilled artisan would have a reasonable expectation of success in arriving at a composition blend used as refrigerant. Similarly, the preamble of each claim and the instant specification state that the claimed compositions are refrigerants and thus is obvious over the combination of Ahri and EngineeringToolBox.
Furthermore, the references fail to teach the claimed amount of HFO-1234yf. However, in the absence of criticality of using the claimed amount, any amount of HFO-1234yf used in the composition obtained by combining Ahri and EngineeringToolBox, including the claimed amount, a skilled artisan would still have a reasonable expectation of success in obtaining a refrigerant composition.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the compositions of claims 47-48 in view of the combination of Ahri and EngineeringToolBox.


Allowable Subject Matter
The subject matter of claim 46 is free of prior art. The closest prior art references and their teachings have been set forth above, however they fail to teach or suggest refrigerant composition comprising fluoroethane (HFC-161) as instantly claimed. 

Conclusion
	Claims 7-8, 29-33 and 37-49 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759